Judge Dunlop
pronounced the decision of the Court.
He referred to the petition of Richard Biddle, who enlisted as a sailor in the naval service in October, 1852, for the period of three years. He was tried by a general court martial at Norfolk for “mutinous conduct and language” on the 23rd February, 1854; convicted and sentenced to ten years imprisonment at labor in the District penitentiary. The proceeding judgment and sentence of the court martial were submitted to the President of the United States, and approved by him.
*199The jurisdiction of the court martial, the Court said, is not denied, but it is insisted that the court martial exceeded its authority by passing the sentence. He read the law of Congress of 1800 for the government of the Navy, which prescribes the punishment for the several offences known to the naval service, to be determined by a court martial, the finding to be submitted to the President for his approval.
It was not therefore in the power of the Circuit Court to revise or correct the error of the court martial, if any exists; the appeal must lie to the President who confirmed the sentence of the court martial.
The Circuit Court could not look beyond the record; it had no power to examine the proceedings under a writ of error, as the law had placed such j urisdiction beyond its power, it cannot usurp power by a writ of habeas corpus.
There is no doubt the court martial had power to punish Biddle for the crime of which he was charged. The Court was satisfied that Biddle must be remanded, and the same principle applies to the other three cases.